                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

                                          §
 TURBOCODE LLC,
                                          §
                                              Civil Action No. 4:21-cv-00294
                                          §
        Plaintiff,
                                          §
                                          §
                v.                               NOTICE OF APPEARANCE OF
                                          §
                                                 COUNSEL FOR DEFENDANT
                                          §
 ASUSTEK COMPUTER, INC.,                         ASUSTEK COMPUTER INC.
                                          §
                                          §
        Defendant.                               DEMAND FOR JURY TRIAL
                                          §




       PLEASE TAKE NOTICE that Vinay V. Joshi, California State Bar No. 213487, of Amin

Turocy & Watson LLP hereby enters his appearance as counsel of record for Defendant

ASUSTeK Computer Inc. in the above-captioned matter.


Dated: August 26, 2021                           Respectfully submitted,


                                                 /s/ Vinay V. Joshi
                                                 Vinay V. Joshi (Lead Attorney)
                                                 vjoshi@atwiplaw.com
                                                 Amin Turocy & Watson LLP
                                                 160 West Santa Clara Street
                                                 Suite 975
                                                 San Jose CA 95113
                                                 Telephone: (650) 618-6481
                                                 Facsimile: (216) 696-8731

                                                 Attorneys for Defendant
                                                 ASUSTeK Computer Inc.
